*120
ORDER

PER CURIAM:
Bridge Investment Group, LLC (“Bridge”) appeals from a judgment entered in the Circuit Court of Clay County declaring that Tucson Partners, L.P. (“Tucson”) was entitled to $200,000.00 in earnest money that Bridge had placed in escrow related to a real estate sales agreement between Bridge and Tucson. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).